Citation Nr: 0502423	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury with loose bodies in the axilla, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residual scar 
of the right foot with retained foreign body, residuals of a 
shell fragment wound, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left leg scar with muscle loss and a retained foreign body, 
residuals of a shell fragment wound, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for residual scar 
of the left thigh with muscle herniation and retained foreign 
body, residuals of a shell fragment wound, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for malaria.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

8.  Entitlement to a compensable evaluation for tinea 
versicolor.

9.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which it issued in January 2003.  

In July 2004, the veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003. 

The issues of entitlement to an increased evaluation for 
residuals of a right shoulder injury with loose bodies in the 
axilla; a residual scar of the right foot with retained 
foreign body; a residual left leg scar with muscle loss and a 
retained foreign body; and a residual scar of the left thigh 
with muscle herniation and retained foreign body; a 
compensable evaluation for tinea versicolor; and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran is shown to have had no worse than Level I 
hearing loss for VA purposes in each ear.  

2.  The veteran has no active malaria or residuals thereof.  

3.  The appellant has a service-connected disability from 
tinnitus that is rated 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86,  
Diagnostic Code 6100 (2004).  

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2004).

3.  The appellant is not entitled to a schedular rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(2004); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
three claims folders, which includes, but is not limited to:  
service medical and personnel records; his contentions; VA 
treatment records; VA examination reports; and private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus more on what the evidence 
shows, or fails to show, on each claim.  

I.  Duties to notify and assist

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Here, that notice was provided in August 
2002, prior to the initial AOJ decision in December 2002.  

In addition, the June 2003 statement of the case set out the 
criteria by which the veteran's disability was evaluated, 
thereby further advising him of the type of evidence that 
would be needed to show entitlement to the benefits sought.  
Additional notice was sent to the veteran in July 2004 
regarding his appealed claims.  

The Board finds that the veteran has been provided complying 
notice and proper subsequent VA process.  The Pelegrini II 
Court held, in part, that notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.

The above-mentioned documents, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The documents also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  Finally, the 
documents advised him what information and evidence would be 
obtained by VA, namely records, like medical records, 
employment records, and records from other Federal agencies.  

In this case, although the notice letter provided to the 
veteran does not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to this claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  He 
was given ample time to respond to VA notices.  

During the course of this appeal, the RO has obtained and 
reviewed VA and private medical records.  The Board is 
satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. §  
5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent several VA examinations relevant to his claims in 
October 2002.  The reports of these examinations have been 
obtained and carefully reviewed by the Board.  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.

II.  Increased ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

III.  Bilateral hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

The veteran has submitted the report of a VA audiological 
test conducted in October 2002.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
55
LEFT
30
50
60
75

Average pure tone thresholds were 35 decibels in the right 
ear and 55 decibels in the left ear.  Speech recognition 
ability was noted as 94 percent in the right ear and 92 
percent in the left.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between zero and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the left ear (based on this 
examination) is I.  Table VII must then be consulted for 
assignment of a percentage evaluation and assignment of a 
diagnostic code. With a numeric designation of I for the 
right ear and I for the left ear, the point of intersection 
on Table VII requires assignment of a noncompensable percent 
rating under diagnostic code 6100.

Although the veteran has hearing loss, it is simply not of a 
degree that VA may compensate him.  The assignment of a 
rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The RO has applied the rating schedule accurately 
and there is no basis for assignment of a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).

In written statements, the veteran asserted that his hearing 
loss made it difficult for him to find work.  However, the 
rating schedule is intended to take into consideration 
employment impairment, and there certainly is no evidence 
that he has been frequently hospitalized for hearing loss.  
Thus, the Board finds that consideration of this matter under 
the provisions relating to an extra-schedular evaluation 
under  38 C.F.R. § 3.321 is not appropriate.

IV.  Malaria

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

The veteran argues that he experiences symptoms of malaria on 
a daily basis.  However, as a lay person, the veteran is not 
competent to render this medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no current 
medical evidence of active malaria or residuals thereof.  No 
relevant problems were noted when the veteran was examined 
for VA purposes in October 2002.  Therefore, the disability 
is properly assigned a noncompensable evaluation.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Tinnitus

The appellant's contention on appeal is that he is entitled 
to a rating in excess of 10 percent for tinnitus.

In this case, the appellant's disability is currently 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Under that Diagnostic Code, a 10 percent evaluation, the 
currently assigned evaluation, represents the maximum 
schedular criteria for that disability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic 
codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may be pathologic) under 
this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice, and the appellant will not be prejudiced 
by the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. § 
4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating"). 

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 as in effect prior to June 10, 1999, and 
as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.  

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple awards for a condition 
that is medically defined as single disability under a single 
diagnostic code.  Otherwise, the clear intent of the 
regulation to avoid pyramiding would be obviated. 

Thus, in sum, the current rating criteria clearly provide 
only one 10 percent rating for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
the VA General Counsel opinion clearly holds that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the appellant's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the appellant's contentions, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of 10 percent for 
tinnitus on a schedular or extraschedular basis is not 
warranted.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for malaria is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

The Board finds that further development is necessary with 
respect to the remaining claims prior to addressing them on 
appeal.  

During the pendency of this appeal, new rating criteria, 
including criteria specific to scars have been published.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 & 7813, 
effective on and after August 30, 2002.  The RO has not yet 
considered the present claims under the new rating criteria.  
The veteran's residual scars and shell fragment wounds should 
be evaluated under applicable regulations relating to muscle 
injuries and scars, in order to determine which rating 
criteria most closely approximate the current manifestations 
of disability.  See 38 C.F.R. § §§ 4.55, 4.56, 4.71a, 4.73, 
and 4.118, and Esteban v. Brown, 6 Vet. App. 259 (1994), in 
which the United States Court of Appeals for Veterans Claims 
(Court) stated that where the symptomatology of a service-
connected disability can be attributed to separate and 
distinct problems, each may be separately rated and then 
combined. 

With respect to the veteran's increased rating claim for 
tinea versicolor, the record shows that VA examined the 
veteran for skin diseases other than scars in December 1999.  
The examiner noted that the veteran was using topical creams, 
shampoos, and medications to control the skin outbreaks on 
his chest and back.  Pursuant to the claim on appeal, the 
veteran was not provided a specific VA examination for skin 
diseases (other than scars in October 2002).  Therefore, the 
veteran should be provided a VA examination for this 
disorder.

In view of the requested development, it will be necessary to 
defer the matter concerning TDIU benefits. 

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility for these 
disorders.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to a scheduled examination, the RO must obtain and 
associate with the claims files copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send a letter to the 
veteran and his representative requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record since the June 2003 statement of 
the case was issued.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  Then, the RO should schedule the 
veteran for the following examination.

a)  A VA examination by a physician 
with appropriate expertise to 
determine the nature and extent of 
all current residuals of a right 
shoulder injury with loose bodies in 
the axilla; a scar of the right foot 
with retained foreign body; a left 
leg scar with muscle loss and a 
retained foreign body; a scar of the 
left thigh with muscle herniation 
and retained foreign body; and tinea 
versicolor of the chest and back 
areas.  The claims folders should be 
made available to the examiner for 
review, and the examiner should note 
such review in the report.  Any 
indicated tests and studies should 
be performed.  

?	The examiner should describe 
the size and appearance of any 
residual scars of the right 
shoulder, right foot, left leg, 
and left thigh.  
?	The examiner should identify 
any muscle and/or nerve injury 
resulting from the shell 
fragment wounds and any 
functional impairment 
associated with the muscle 
and/or nerve injury.  
?	The examiner should describe 
any current evidence of tinea 
versicolor around the veteran's 
chest and back, noting any 
current treatment for this 
condition.
?	The examiner should provide an 
opinion concerning the impact 
of the foregoing disabilities 
on the veteran's ability to 
work.  The rationale for all 
opinions expressed should also 
be provided.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal, to include the 
veteran's claim for TDIU.  If any 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


